In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2889 
PRONSCHINSKE TRUST  
DATED MARCH 21, 1995, 
                                                  Plaintiff‐Appellant, 

                                  v. 

KAW VALLEY COMPANIES, INCORPORATED,  
and KC PROPPANTS, LLC, 
                                   Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
     No. 3:16‐cv‐00640‐slc — Stephen L. Crocker, Magistrate Judge. 
                      ____________________ 

    ARGUED FEBRUARY 22, 2018 — DECIDED AUGUST 10, 2018 
                 ____________________ 

    Before BAUER, EASTERBROOK, and ROVNER, Circuit Judges. 
    ROVNER,  Circuit  Judge.  In  June  2012,  Ivan  and  Beverly 
Pronschinske  through  their  trust,  the  Pronschinske  Trust 
Dated  March  21,  1995  (hereinafter  “Pronschinske”),  entered 
into a Mining Leasing Agreement (“the lease”) with Kaw Val‐
ley  Companies  (“Kaw  Valley”).  The  land  owned  by 
Pronschinske  contained  frac  sand,  useful  to  gas  and  oil 
2                                                      No. 17‐2889 

fracking operations, and the lease gave Kaw Valley the right 
to mine the sand, stone and rock products, but also provided 
that it was not obligated to extract any materials or sell any 
product by virtue of the lease.  
    Kaw Valley ultimately decided not to mine the land and 
terminated the lease through its provisions, but Pronschinske 
brought a contract action in district court alleging that Kaw 
Valley  owed  $400,000  under  the  lease  provisions  that  re‐
quired  payment  of  a  Commencement  Royalty  credit  and  a 
Minimum  Production  Royalty.  The  district  court  granted 
summary  judgment  for  Kaw Valley, holding  that  under the 
terms  of  the  lease  neither  payment  was  owed.  On  appeal, 
Pronschinske argues only that the court erred in determining 
that the Minimum Production Royalties were not owed. No 
claim to the Commencement Royalty credit  is raised  in this 
appeal. Both parties agree that the language of the lease agree‐
ment is unambiguous and controls the disposition of this con‐
tract  claim,  but  the  parties  are  diametrically  opposed  as  to 
what that language unambiguously requires.  
    The  lease  grants  to  Kaw  Valley  the  exclusive  rights  to 
“quarry, process, crush, manufacture, wash, remove and sell 
(‘mine’  or  ‘quarry’)  all  sand,  gravel,  stone  and  other  rock 
products from the Property” under the terms set forth in the 
lease. It provides for an initial term of 5 years, commencing 
on the lease’s Effective Date (with automatic continuation un‐
der certain defined circumstances), but allows for early termi‐
nation. Pursuant to the lease, Kaw Valley engaged in actions 
in preparation for mining, including: surveying the property; 
conducting well checks; taking soil borings; entering into an 
agreement to pay for an upgrade of County Highway N; and 
paying  for  the  widening  of  the  road  that  accesses  the 
No. 17‐2889                                                          3 

property. It expended approximately $750,000 in preparing to 
operate the mine, primarily on engineering costs. It eventu‐
ally determined that mining on the property was not commer‐
cially feasible or practical, and exercised its right to terminate 
the lease. The issue in this case is whether payments are owed 
to Pronschinske that were incurred while the lease was in ef‐
fect. 
    The  lease  provides  for  payments  to  be  made  to 
Pronschinske at various stages of the mining process, includ‐
ing  the  Initial  Royalty  Credit,  Commencement  Royalty 
Credit, and Production Royalties. The Initial Royalty Credit is 
payable “[c]oncurrently with the execution of this Lease,” and 
mandates a payment of $20,000 “as consideration for the en‐
tering  into  of  this  Lease.”  Lease  ¶  3.  The  agreement  further 
provides that “[t]he Initial Royalty Credit shall be nonrefund‐
able, but shall be used to offset any future amounts and roy‐
alties due Lessor from Lessee.” Id. Therefore, that payment is 
a  credit  against  future  payments  or  royalties  owed  to 
Pronschinske, and was paid by Kaw Valley as required under 
the lease. 
    The lease provided for another credit, the Commencement 
Royalty  Credit  in  the  amount  of  $45,000,  payable  “[u]pon 
commencement of mine or quarry operations, as determined 
by Lessee in its reasonable discretion.” Lease, ¶ 5. As with the 
Initial  Royalty  Credit,  the  lease  provided  that  “[t]he  Com‐
mencement Royalty Credit shall be nonrefundable, but shall 
be used to offset any future amounts and royalties due Lessor 
from Lessee.” Id. Pronschinske does not argue on appeal that 
Kaw Valley owes it the Commencement Royalty Credit.  
  That  brings  us  to  the  potential  payments  at  issue  here, 
which  are  found  in  the  next  paragraph  of  the  lease—
4                                                         No. 17‐2889 

paragraph 6. We set forth the provision in its entirety, with 
the language relied upon by Pronschinske italicized: 
      6.       Lessee  shall  pay  Lessor  a  royalty  of 
      $1.50/ton  (2,000  lbs.)  for  the  first  65,000  ton  of 
      sand, stone and rock products mined from the 
      Property  in  satisfaction  of  the  offset  require‐
      ments  for  the  Initial  Royalty  Credit  and  Com‐
      mencement  Royalty  Credit.  Thereafter  Lessee 
      shall  pay  Lessor  a  royalty  of  $2.50/ton  (2,000 
      lbs.)  for  sand,  stone  and  rock  products  mined 
      from the Property (all such royalties are herein‐
      after referred to as “Production Royalties”) for 
      the sand, stone and rock products mined from 
      the Property weekly (measured from the Effec‐
      tive Date). Lessee shall make such payments to 
      Lessor  no  later  than  the  Friday  following  the 
      week  in  which  products  are  mined  from  the 
      Property.  Notwithstanding  anything  to  the  con‐
      trary contained herein, Lessee shall pay to Lessor an 
      annual minimum Production Royalty of $75,000.00 
      (the “Minimum Production Royalty”). In the event 
      that, as of the month containing the anniversary 
      date of the Effective Date, the monthly Produc‐
      tion Royalties (as such may be prorated) fail to 
      meet or exceed the Minimum Production Roy‐
      alty, Lessee shall pay to Lessor the difference be‐
      tween the actual amount paid to Lessor during 
      that year and the Minimum Production Royalty 
      for  such  year.  This  catch‐up  payment  will  be 
No. 17‐2889                                                           5 

       made with the next monthly payment due here‐
       under. 
Lease, ¶ 6 (emphasis added).  
    Pronschinske argues that the italicized language reflects a 
stand‐alone  requirement  of  a  minimum  annual  payment  of 
$75,000 beginning with the first anniversary of the Effective 
Date, regardless of what actions are taking place on the prop‐
erty. It reads the “[n]otwithstanding anything to the contrary 
contained  herein”  language  as  meaning  that  its  location  in 
paragraph  6  is  irrelevant  and  that  it  represents  a  minimum 
annual payment unconnected to Production Royalties gener‐
ally. Kaw Valley, however, argues that the “notwithstanding” 
language references the paragraph in which it is found, and 
should be read as stating that notwithstanding the calculation 
of  Production  Royalties in this paragraph,  a minimum pay‐
ment of $75,000 is owed once the Production Royalty provi‐
sion  is  triggered.  In  other  words,  Kaw  Valley  argues  that  it 
merely sets a floor for Production Royalties once owed, which 
applies only when product begins to be mined from the prop‐
erty as set forth in paragraph 6. 
    As Pronschinske recognizes, under Wisconsin law “[t]he 
general rule as to construction of contracts is that the meaning 
of  particular  provisions  in  the  contract  is  to  be  ascertained 
with reference to the contract as a whole.” Tempelis v. Aetna 
Cas.  &  Sur.  Co.,  485  N.W.2d  217,  220  (Wis.  1992);  First Natʹl 
Bank of Manitowoc v. Cincinnati Ins. Co., 485 F.3d 971, 976 (7th 
Cir.  2007);  Folkman  v.  Quamme,  665  N.W.2d  857,  866  (Wis. 
2003). Moreover, we must give contract terms their plain or 
ordinary meaning. Huml v. Vlazny, 716 N.W.2d 807, 820 (Wis. 
2006). Where, as here, the contract is unambiguous, “our at‐
tempt  to  determine  the  parties’  intent  ends  with  the  four 
6                                                            No. 17‐2889 

corners of the contract, without consideration of extrinsic ev‐
idence.”  Id.  Therefore,  the  language  in  the  contract  at  issue 
here  must  be  read  in  context  and  given  its  plain  meaning. 
“’[W]e review a district courtʹs interpretation of an unambig‐
uous contract de novo.’” EraGen Biosciences, Inc. v. Nucleic Acids 
Licensing LLC, 540 F.3d 694, 698 (7th Cir. 2008), quoting Plati‐
num  Tech.,  Inc.  v.  Federal  Ins.  Co.,  282  F.3d  927,  931  (7th  Cir. 
2002). 
    Reading  the  language  in  context,  the  district  court 
properly  determined  that  the  Production  Royalty  payments 
were not owed in this case because no mining had begun on 
the property as set forth in paragraph 6. First, the placement 
of the sentence, in the middle of paragraph 6 after the price 
per ton calculations that are due for products mined from the 
property, indicates that the language refers to those payment 
calculations, and the “anything … herein” language refers to 
“anything  within this paragraph” not “anything within this 
contract.” If the provision was meant to provide a minimum 
payment  due  each  year  on  the  anniversary  of  the  effective 
date, one would expect that to be set forth separately. 
    Moreover, the language in the sentence provides for “an 
annual minimum Production Royalty of $75,000.00” not “an 
annual  minimum  payment”  or  even  “an  annual  minimum 
royalty payment.” Lease, ¶ 6. It is characterized as a “Produc‐
tion Royalty,” which is defined in that paragraph as a royalty 
due for the tons of sand, stone and rock products mined from 
the property. By its definition, then, it is inapplicable before 
the mining commences. And the word “minimum” is not cap‐
italized when used in defining the payment (as opposed to in 
the  parenthetical  when  “Minimum  Production  Royalty”  is 
termed  as  the  shorthand  reference).  Here,  again,  is  the 
No. 17‐2889                                                         7 

sentence as a whole: “Notwithstanding anything to the con‐
trary contained herein, Lessee shall pay to Lessor an annual 
minimum Production  Royalty  of  $75,000.00  (the  “Minimum 
Production Royalty”).” The uncapitalized word “minimum” 
therefore is an adjective to the term “Production Royalty” in 
the sentence, thus setting a minimum, or floor, for Production 
Royalties in the paragraph. That interpretation is furthered by 
the  sentence  that  follows  which  makes  clear  that  when  the 
Production Royalties fail to meet or exceed the Minimum Pro‐
duction  Royalty  as  of  the  anniversary  of  the  Effective  Date, 
then the difference between the two must be paid – language 
which is consistent with the payment representing a floor for 
Production  Royalties.  It  is,  as  the  last  sentence  explicitly 
states, a “catch‐up payment” when the Production Royalties 
do not meet expectations.  
    The structure of the rest of the lease furthers this reading 
of the language. First, in the lease as a whole, separate pay‐
ments  are  set  forth  in  separate  paragraphs,  with  the  Initial 
Royalty Credit, Commencement Royalty Credit, and Produc‐
tion Royalties set forth in paragraphs 3, 5, and 6, respectively 
(paragraph  4  is  a  nullity,  stating  only  “Intentionally  De‐
leted”). (It similarly sets forth a payment provision for prod‐
ucts  mined  elsewhere  but  transported  over  Pronschinske’s 
property in paragraph 7.) It would be nonsensical to place a 
minimum  payment  provision  of  $75,000—which  exceeds 
both the Initial Royalty Credit and Commencement Royalty 
Credit in amount and applies each year rather than as a one‐
time credit – in the middle of a paragraph on Production Roy‐
alties when the other forms of payments are set forth in inde‐
pendent paragraphs.  
8                                                        No. 17‐2889 

    And it would render those credits relatively meaningless. 
The  Initial  Royalty  Credit  and  Commencement  Royalty 
Credit  are “used to offset any  future  amounts  and royalties 
due Lessor from Lessee.” Lease , ¶¶ 3,4. If a minimum royalty 
payment was paid annually, that offset would occur within 
the year automatically, making the payments of minimal sig‐
nificance. Rather than a credit to the Lessor until mining be‐
gins, the credits would merely be a short‐term advance on the 
minimum payment that would be paid within that year.  
    Moreover, that reading cannot coexist with the first sen‐
tence of paragraph 6, which states that a Production Royalty 
of $1.50/ton should be paid for the first 65,000 tons of sand, 
stone  and rocks mined “in satisfaction of  the  offset require‐
ments for the Initial Royalty Credit and Commencement Roy‐
alty Credit,” and thereafter a royalty of $2.50 per ton is to be 
paid.  That  paragraph  therefore  alters  the  payment  of  the 
mined  products  by  $1  per  ton  for  the  first  65,000  tons,  thus 
reducing  the  payments  due  to  the  Lessor  by  $65,000.  That 
$65,000 is the amount owed to offset the $20,000 Initial Roy‐
alty Credit and the $45,000 Commencement Royalty Credit; 
yet  if  the  Minimum  Production  Royalty  applied  as  a  mini‐
mum  annual  payment  from  year  one,  those  credits  would 
have already been offset in the year that they were paid – by 
deducting them from that Minimum Royalty Payment for the 
year. Paragraph 6 sets forth that payment amount without ex‐
ception  and  without  any  provision  for  the  possibility  that 
some of the credits would have been offset already, thus mak‐
ing clear that until that time the credits would not have been 
offset by any other payments. That payment scheme is thus 
inconsistent with a reading of the lease that would recognize 
an annual minimum payment due from the start of the lease. 
See DeWitt Ross & Stevens, S.C. v. Galaxy Gaming & Racing Ltd. 
No. 17‐2889                                                      9 

Pʹship, 682 N.W.2d 839, 849 (Wis. 2004) (“[c]ontracts must be 
read in such a manner as to give a reasonable meaning to each 
provision and without rendering any portion superfluous.”) 
    Finally, paragraph 9 of the lease provides that: “[t]he roy‐
alties  payable  under  paragraph  6  and  paragraph  7  shall  be 
payable based on the removal from (or transportation across) 
the Property.” That sentence creates no exception for the Min‐
imum Royalty Payment, and reinforces the reading of para‐
graph 6 as providing for a minimum payment only once prod‐
uct is mined from the property. 
    Accordingly,  the  district  court  properly  held  that  Kaw 
Valley  did  not  owe  any  Production  Royalty  payments  to 
Pronschinske,  and  its  determination  is  consistent  with  the 
clear language and structure of the lease.  
   The decision of the district court is AFFIRMED.